Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the specific feature “monitoring user interactions performed at a client device, the monitoring associated with an activity counter associated with interactions related to non-educational content and non-educational applications, wherein the user interactions are associated with one or more sets of content or particular applications … in response to determining that the current value of the activity counter exceeds a predetermined threshold value, wherein the predetermined threshold value comprises an integer representing a discrete number of non-educational activities allowed … wherein the interruption process comprises presenting the at least one education activity as an overlay on a same display of a current non-educational content or a current non-educational activity, wherein the overlay partially blocks a full view of the non-educational content or a current non-educational activity … in response to determining that the particular monitored user interaction is associated with educational content or an educational application prior to the current value of the activity counter exceeding the predetermined threshold, continuing to monitor the user interactions performed at the client device and decreasing the activity counter based on a discrete number of educational activities performed during the monitored user interaction”.   The closest prior art of record fail to teach, fairly suggest, nor support a prima facie case of obviousness against the cited limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/             Primary Examiner, Art Unit 3715